221 F.3d 137 (2nd Cir. 2000)
JOHN DOE, PLAINTIFF-APPELLANT,v.AL SIMON, GERALD SZACHARA, ALVIN EPSTEIN, THOMAS DISTEFANO, BRION D.           TRAVIS, JOHN PAULUS, MARTIN HORN, EDWARD MRUCZEK AND RAUL RUSSI,           DEFENDANTS-APPELLEES.
Docket No. 99-0282August Term, 1999
UNITED STATES COURT OF APPEALS,SECOND CIRCUIT
Argued: April 4, 2000Decided: July 24, 2000

Plaintiff brought constitutional claims against parole officials for failure to release him on his conditional           release date. The United States District Court for the Southern District of New York, John S. Martin, Jr.,           Judge, granted summary judgment to the defendants. We affirm.
Amy I Kroe, New York, Ny, for Plaintiff- Appellant.
Deon J. Nossel, Assistant Solicitor General, New           York, NY (Eliot Spitzer, Attorney General, Michael S. Belohlavek and Mark S. Gimpel, Assistant           Solicitors General, of counsel), for Defendants- Appellees.
Before Winter, Chief Judge, Oakes and Walker, Circuit Judges.

Oakes, Senior Circuit Judge

1
Plaintiff John Doe brought due process and ex post facto claims against the defendants, all of whom were           officials with the New York State Division of Parole during the relevant time. Doe's claims were based on           the imposition of the requirement that Doe, as a convicted sex offender, secure an approved residence           before his conditional release from prison. The United States District Court for the Southern District of           New York, John S. Martin, Jr., Judge, granted summary judgment in favor of the defendants and           dismissed Doe's complaint on the grounds that he had no constitutionally protected liberty interest in being           released on his conditional release date and that the approved residence requirement was not a law           prohibited by the Ex Post Facto clause. Because we find there was not a due process violation in this case,           we affirm the decision of the district court.

BACKGROUND

2
Doe was convicted of first-degree sodomy in 1988 and sentenced to an indeterminate prison term of five           to ten years. At the time of the sodomy offense, Doe was on probation for a prior conviction of           third-degree rape. During his incarceration, Doe was disciplined on three occasions for various infractions,           including possession of marijuana.


3
In April 1993, Doe appeared before the Board of Parole for           consideration of discretionary release on parole. The Board denied Doe's release because of the           seriousness of the offense he committed while on probation, his failure to abide by prison rules, his use of           drugs, and his past criminal record. The Board determined that releasing Doe would pose a threat to the           community and imposed special conditions in anticipation of Doe's conditional release in February 1995.           These conditions did not include securing an approved residence.


4
New York law provides for the           conditional release of inmates as follows:


5
A person who is serving one or more than one indeterminate or determinate sentence of imprisonment           shall, if he so requests, be conditionally released . . . when the total good behavior time allowed to him . . .           is equal to the unserved portion of his term . . . . The conditions of release, including those governing post-           release supervision, shall be such as may be imposed by the state board of parole in accordance with the           provisions of the executive law.


6
N.Y. Penal Law § 70.40(1)(b) (McKinney Supp. 2000). The Board of Parole shall have "the power and duty of determining the conditions of release" with respect           to the individual inmate. N.Y. Exec. Law § 259-c(2) (McKinney Supp. 2000). The pertinent regulations           establish that the Board may impose special conditions either before or after the conditional release occurs.           See 9 N.Y.Comp. Codes R. & Regs. tit. 9, 8003.3 (2000).


7
In 1994, the Division of Parole, acting pursuant to powers granted to it by the Board, implemented a new           supervision plan for the release of sex offenders based on the theory that anonymity increases the likelihood           of additional offenses. One of the elements of this supervision plan is the requirement that an offender           obtain a residence, approved by the Division of Parole, in which the offender can be supported in his           treatment and kept away from potential victims by a responsible adult who will cooperate with the parole           officer.1


8
In December 1994, the Division of Parole, as part of its supervision plan for Doe's conditional release,           began to work with him to secure an approved residence. Although an approved residence was not one of           the formal conditions of release imposed by the Board of Parole in April 1993, Doe was informed in           December 1994 that failure to obtain one could prevent him from being released on his conditional release           date of February 14, 1995. From December 1994 through the first half of February 1995, the Division of           Parole investigated several residences proposed by Doe, all of which it rejected as unsuitable.


9
The day before Doe's conditional release date, the Division of Parole requested that the Board of Parole           add to Doe's release two special conditions concerning an approved residence. The Board accepted and           imposed the approved residence conditions, which most relevantly required Doe to reside only in a           residence approved by the Division. Because Doe did not satisfy the approved residence conditions by his           conditional release date of February 14, 1995, he was not released. Instead, he was released on May 23,           1995, after he proposed a residence that was investigated and approved by the Division of Parole.


10
Doe brought suit in May 1996, claiming that his incarceration of 98 additional days beyond his conditional           release date violated his right to due process because unfair release requirements were imposed upon him           without benefit of notice and a hearing. Doe also claimed that the approved residence requirements           violated his right to be free from ex post facto laws. After cross-motions for summary judgment were filed,           the district court granted the defendants' motion on August 27, 1999, holding that Doe did not have a           liberty interest in being conditionally released before obtaining an approved residence and that the Division           of Parole's sex offender policy did not constitute a law prohibited by the Ex Post Facto Clause. This           appeal followed.

DISCUSSION

11
We review de novo the district court's decision to grant summary judgment to the defendants on due           process and ex post facto grounds. See Kalwasinski v. Morse, 201 F.3d 103, 105 (2d Cir. 1999) (per           curiam).


12
The district court rested its due process holding on the finding that Doe did not meet the           requirements for establishing a constitutionally protected liberty interest under Sandin v. Conner, 515 U.S.           472 (1995). Rather than reach the thorny question of whether a liberty interest existed here, we conclude           that even if one did, Doe received sufficient process to satisfy his constitutional rights. We therefore affirm           on that basis the district court's grant of summary judgment to the defendants.


13
It is undisputed that under New York law the Board of Parole is entitled to impose conditions on the           conditional release of an inmate such as Doe. See N.Y. Penal Law § 70.40(1)(b); N.Y. Exec. Law §           259-c(2); 9 N.Y. Comp. Codes R. & Regs. tit. 9, § 8003.3. Indeed, at oral argument, counsel for Doe           conceded that the approved residence conditions imposed upon Doe did not per se violate his due process           rights -- rather, it was the manner in which these conditions were imposed that gave rise to Doe's due           process claims. This case thus turns on the narrow question whether due process was satisfied when the           Division of Parole informed Doe of, and ultimately imposed upon him, the approved residence conditions.


14
It has long been recognized that "[t]he fundamental requirement of due process is the opportunity to be           heard `at a meaningful time and in a meaningful manner.'" Mathews v. Eldridge, 424 U.S. 319, 333 (1979)           (quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965)). In Drayton v. McCall, 584 F.2d 1208 (2d           Cir. 1978), we applied this teaching to parole rescissions to hold that due process in that context included           written notice, a hearing at which the defendant can confront witnesses and present evidence, and a written           statement of the reasons for revoking parole. See id. at 1219-20; see also Green v. McCall, 822 F.2d           284, 290-92 (2d Cir. 1987) (affirming validity of Drayton's analysis after intervening Supreme Court           decisions). Doe contends that the imposition of approved residence conditions by the Division of Parole           should be given the same level of due process as parole rescissions.


15
We are unwilling to import wholesale the due process requirements for parole rescissions into the           admittedly different arena of conditional release. Acknowledging that "due process is flexible and calls for           such procedural protections as the particular situation demands," Morrisey v. Brewer, 408 U.S. 471, 481           (1972), we find that the process due to Doe in this case was, at minimum, notice that he would not be           released without an approved residence, an explanation of why this special condition was being imposed,           and an opportunity to dispute the grounds for application of the special condition. See Kim v. Hurston, 182           F.3d 113, 118-19 (2d Cir. 1999) (identifying the minimal due process for removal from work release           program). We therefore turn to whether these procedural safeguards were met in Doe's case.


16
The record supports the conclusion that Doe was put on notice in December 1994 -- two months before           his conditional release date -- that as part of his supervised release program, he was required to propose           possible residences to which he could, subject to approval, be released. Starting at that time, the Division           of Parole worked with Doe to find an approved residence, investigating all of his proposals. An affidavit           from his parole officer establishes that Doe was told on February 1, 1995, "that there was a possibility that           he would not be released unless he had a residence approved by the Division" and that Doe should make a           list of possible residences "to obviate the possibility that he would not be released." The parole officer sent           an e-mail to his supervisor the same day stating that the "[i]mplications of no proposal [of residences] were           explained" to Doe. These actions by the Division of Parole were sufficient to notify Doe of the significance           of his finding an approved residence.


17
The record also satisfies us that Doe knew why the approved residence condition was being imposed and           had ample opportunity to contest that it should not be applied to him. As a convicted sex offender, Doe           was subject to the supervision plan developed by the Division of Parole and had this plan explained to him           in December 1994. Nothing in the record before us indicates that Doe challenged the grounds for imposing           the approved residence condition at any time.


18
Doe's due process argument essentially boils down to the question of timing. Because the requirement of an           approved residence was not formally made a special condition of Doe's release until the day before his           conditional release date, he argues that he did not know until that time that he would not be released           without an approved residence. Although we acknowledge that the better procedure would have been to           formalize the approved residence condition at an earlier date, we find that the notice given to Doe and the           efforts made by Doe and the Division of Parole to find an approved residence starting in December 1994           were sufficient to meet the demands of due process in this case.


19
We have considered Doe's remaining           arguments, including his arguments with respect to ex post facto laws, and find them to be without merit.

CONCLUSION

20
For the foregoing reasons, we affirm the judgment of the district court.



Notes:


1
  Also in 1994, the Division of Parole published Guidelines for the Supervision of Sex Offenders. The           Guidelines were designed to formalize the notification practice by which schools, childcare agencies, and           neighbors are informed when a sex offender is released into the community. The Guidelines do not mention           the securing of approved residences.